DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method for coating a coiled sucker rod, classified in C23C4/14.
II. Claims 18-25, drawn to a system for coating a coiled sucker rod, classified in C23C16/54.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to preform cleaning and heating treatment on a substrate in coil.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gregory Baker, Applicant’s representative, on November 16, 2021, a provisional election was made with traverse to prosecute the invention of I, claims 1-17.  Affirmation of this election must be made by applicant in s 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the pre-heated coiled sucker rod" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, claim 5 is considered to include an extra step of preheating the coiled sucker rod before the blasting step. However, Applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US4045591) in view of Fraser (US20170283958).
Regarding claim 1, Payne teaches a method of treating sucker rod (abstract). Payne teaches to transport sucker rods along a flow sheet including various treatment stations and a thermal spraying station 42 in a continuous manner, with the opposed ends of rod essentially abuttingly engaging one another using a conveyor (column 4 lines 15-25, column 3 lines 32-46, figure 2) (transferring the suck rode to a thermal spray gun system with a conveyance system). Payne teaches to apply a thermal spray stainless steel coating on the sucker rode with the thermal spray metal gun system (column 4 lines 40-46, column 5 lines 35-60) (applying a thermal spray metal coating on the sucker rod with the thermal spray metal gun system to form a thermal spray metal coated coiled sucker rod). 
	Payne does not explicitly teach the suck rod is coiled and being transfer from a first reel to the thermal spray system. However, Fraser teaches a method of manufacturing continuous sucker rods with protective coatings (abstract, paragraph 0001) and discloses continuous sucker rod that is produced and stored on large transport reels is alternatives to conventional 20-30 feet elongated rods which permit end-to-end interconnections of adjacent rods (Payne’s sucker rod, column 4 lines 15-25) (pargraph 0002-0003).  Fraser teaches to unwind and transfer the coiled sucker rod though coating stations (being transfer from a first reel to the coating station including thermal spray system in Payne) and wind the coated sucker rod into a reel after coating with a conveyance system (paragraphs 0023-0024, 0006-0009, see figure 1). It would 
	Regarding claim 4, Payne teaches to initially transfer the rod to a preheating station 140 and preheat to 150 ºF which is inside the claimed range (column 4 lines 25-30, see figure 2). Thus, the combination of Payne and Fraser teaches to transferring the coiled sucker rod from the first reel to a pre-heater with the conveyance system and preheating the coil sucker rod with the pre-heater to a temperature ranging from about 0 to about 300ºC to form a pre-heated coiled sucker rod. 
	Regarding claim 5, Payne teaches the sucker rod is transfer to a shot peening device 24 for shot peened (blasting with abrasive media) after being preheated (column 4 lines 25-38), wherein the shot reads on the limitation of abrasive media. Thus, the combination of Payne and Fraser teaches to transferring the coiled sucker rod from the first reel to an abrasive media blasting device with the conveyance system and blasting the pre-heated coil sucker rod with an abrasive media from the abrasive media blasting device to form a pre-treated coiled sucker rod. 
	Regarding claim 6, Payne teaches the abrasive media is a shot (column 4 lines 30-38). 
	Regarding claim 7, Payne teaches to initially transfer the rod to a preheating station 140 and preheat to 150 ºF which is inside the claimed range (column 4 lines 25-
	Regarding claim 8, Payne teaches to transfer the pre-treated coiled sucker rod from shot peening device 24 (abrasive media blasting device) to the thermal spray metal gun system 42 with the conveyance system (column 4 lines 38-46, column 3 lines 33-40, see figure 2). 
	Regarding claim 9, Fraser teaches to wind the coated sucker rod into a second reel after coating (paragraphs 0023-0024, 0006-0009, see figure 1), thus, the combination of Payne and Fraser teaches to draw the thermal spray metal coated coiled sucker rod into a second reel with the conveyance system. 
	Regarding claim 10, Payne teaches to transfer the thermal spray metal coated sucker rode from the thermal spray metal gun system 42 to a painting station 58 to apply a polymer phenolic resin protective film (sealant) to cover the entire outer peripheral surface of the sucker rod (sealed coiled sucker rod) (column 3 lines 48-56, column 4 lines 47-55, figure 2) 
	Regarding claim 11, Payne teaches the sealant is phenolic resin (column 4 lines 47-55).
	Regarding claim 12, Fraser teaches the second polymer coating (top) has a thickness of 0.02-0.055 in (paragraphs 0009 and 0068-0069) which is inside the claimed range. Fraser further teaches if the coating is too thin, the coating would not be able to prevent the underneath coating (metal coating in Payne) and the body of the sucker rod from mechanical damage during servicing but it’s not economical when the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 13, Payne teaches the thermal spray metal coating is 0.008 inches thick (0.2millimeter), which is inside the claimed range (column 4 lines 40-47). 
	Regarding claim 14, Payne teaches to transfer the sealed coiled sucker rod to  a oven 66 (post heater) with the conveyance system and bake (cure) the sealant to form a cured sealant coiled sucker rod (column 3 lines 55-61, column 4 lines 50-55, figure 2). 
	 Regarding claim 16, Payne teaches to bake the phenolic resin to form a cured, self-supporting, hard, protective film (column 3 lines 50-61, column 5 lines 50-55). Since Payne teaches the curing is a baking process in an oven, the heating temperature would be reasonably expected to be higher than room temperature, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In addition, it would have been within the skill of the ordinary artisan to adjust and optimize the curing temperature of the sealant in the process of coating a coiled sucker rod to yield the desired self-supporting and hardness Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Furthermore, the polymer sealant of Payne and the claimed sealant are the same (phenolic resin), thus, the curing temperature of the phenolic resin in Payne would be reasonably expected to be the same as the claimed range. 
	Regarding claim 17, Fraser teaches to wind the coated sucker rod into a second reel after coatings and treatments (paragraphs 0023-0024, 0006-0009, see figure 1), thus, the combination of Payne and Fraser teaches to draw the cured sealant coiled sucker rod into a second reel with the conveyance system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Payne (US4045591) in view of Fraser (US20170283958) as applied to claims 1, 4-14 and 16-17 above, and further in view of Bianchi (US20030035895). 
	Regarding claim 2, Payne in view of Fraser teaches all limitations of this claim, except the thermal spray metal coating material. However, Bianchi teaches a method of making a sucker rod (abstract) and discloses to thermal spray a metal coating comprising aluminum instead of stainless steel (Payne’s thermal spray metal coating) (paragraphs 0023, 0040 and 0015-0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray the metal coating comprising aluminum as suggested by Bianchi in the method of coating a coiled sucker rod as disclosed by Payne in view of Fraser, because Bianchi .
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Payne (US4045591) in view of Fraser (US20170283958) as applied to claims 1, 4-14 and 16-17 above, and further in view of Voges (US20100146757) in view of Bergevin (US20030070751). 
	Regarding claim 3, Fraser teaches a drive station that is capable of winding and/or unwinding the reel of coiled suck rod (reel drive) (paragraphs 0023-0024). Thus, Payne in view of Fraser teaches all limitations of this claim, except the pinch roller, offset roller system and a belt puller. However, Voges teaches a metal processing apparatus for removing scale from the steel metal sheet (abstract, paragraph 0001), which is similar to Payne as Payne also intends to remove scale from the rod (column 4 lines 30-35). Voges teaches the coil of sheet metal is uncoiled and conveyed through the apparatus (paragraph 0007, see figure 3), and discloses a pair of pinch rollers 22 is provide to guide the uncoiled substrate in and out of the apparatus (paragraph 0009, see figure 3). Voges further teaches a offset roller system 18 and 20 are arranged in staggering fashion with the top set of rollers 18 are offset from the rollers of the bottom set of rollers 20 to break scale on the uncoiled substrate (paragraphs 0010-0011, see figures 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pinch roller and offset roller system in the conveyance system as suggested by Voges in the method of coating the coiled sucker rod as disclosed by of Payne in view of Fraser because Voges teaches 
	Payne in view of Fraser and Voges does not explicitly teach the belt puller. However, Bergevin teaches a method of making a polymeric rube fluid handling meals (paragraph 0002) by processing a running length substrate in a conveyance system (see figure 4a, paragraph 0042). Bergevin teaches the belt puller 34 is used to provide the motive power to pull the materials through the first station (paragraph 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a belt puller in a conveyance system as suggested by Bergevin in the method of coating the coiled sucker rod as disclosed by of Payne in view of Fraser because Bergevin teaches the belt puller 34 can be used to provide the motive power to pull the materials through treatment stations (paragraph 0042).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Payne (US4045591) in view of Fraser (US20170283958) as applied to claims 1, 4-14 and 16-17 above, and further in view of Richey (US20160143599).
Regarding claim 15, Payne in view of Fraser teaches all limitations of this claim, except the sealant applicator system comprising a waterfall sealant booth. However, Richey teaches a method of making a foam positioners (paragraph 0002) and discloses spraying (Payne’s method, column 3 lines 50-60) and waterfall coating are functionally equivalent method to apply sealant (paragraph 0029). Therefore, it would have been obvious to one of ordinary skill in the art to substitute waterfall (waterfall sealant booth) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717